DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: paragraphs [0042] and [0054] state “the 2-lead worm will be close to double the speed of the other” however paragraph [0051] describes the 1-lead worm having double the speed of the 2-lead worm. In light of the description and claims, it appears paragraphs [0042] and [0054] should recite the 1-lead worm is close to double the speed of the other.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-13, 15-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Belmond et al., US Pub. 2006/0103143 [hereinafter Belmond], in view of Topfer et al., US Pub. 2016/0003331 [hereinafter: Topfer].

	Regarding claim 1, Belmond discloses a vehicle latching assembly ([0002]), comprising:
	a housing ([0042]: lock case);
	a release lever pivotally mounted to the housing (20 Fig. 1);
	a first gear train (31, 26 Fig. 1) for actuating the release lever ([0027]) when the first gear train is secured to the housing ([0042]), the first gear train includes a first pinion (31 Fig. 3) and a first release gear (26 Fig. 3), wherein the first pinion meshingly engages the first release gear when the first gear is installed in the housing ([0027]). 
	Belmond teaches a first pinion (31 Fig. 3) and is silent to a first worm. One of ordinary skill in the art would recognize that a worm gear (consisting of a worm and worm wheel) performs the same function and operates substantially the same as the pinion and toothed wheel that is disclosed by Belmond. MPEP 2144.07; see Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.).	
Although Belmond suggests as second gear train for actuating the release lever, interchangeable with the first gear train ([0027]: “modify the ratio between the teeth of the pinion and the toothed wheel;” [0028]: “Varying the reduction ration between the pinion 31 and the toothed wheel 26”), Belmond does not explicitly disclose a second gear train for actuating the release lever, the second gear train being interchangeable with the first gear train, the second gear train includes a second worm and a second release gear the second worm meshingly engages the second release gear, wherein the second gear train applies a greater amount of force to the release lever than the first gear train.
	Topfer teaches a known vehicle latching assembly comprising:
	a first gear train (10, 11 Fig. 1A, [0025]) for actuating the release lever when the first gear train is secured ([0017], [0030]-[0031]), the first gear train includes a first worm ([0018]: screw) and a first release gear (10 Fig. 1A), the first worm meshingly engages the first release gear (Fig. 1A; [0008]); and 
	a second gear train (Fig. 2A, [0026]) for replacing the first gear train ([0022], [0041]) and for actuating the release lever when the second gear train is secured ([0017], [0041]) the second gear train being interchangeable with the first gear train ([0017]), wherein the second gear train applies a greater amount of force to the release lever than the first gear train ([0042]). 
	Topfer also discloses the “torque converter as a whole is interchangeable” ([0017]). However, Topfer does not explicitly disclose the second gear train includes a second worm and a second release gear, wherein the second worm meshingly engages the second release gear. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to interchange the first worm and first release gear disclosed by Belmond with the second gear train includes a second worm and a second release gear, as taught by Topfer, wherein the second worm meshingly engages the second gear, wherein the second gear train applies a greater amount of force to the release lever than the first gear train in order to adapt the ratio as necessary for the conditions of a given vehicle door closure design and required force (Topfer [0017], [0022]; Belmond [0028]). 
Belmond, in view of Topfer, is silent to the second gear applying a greater amount of force to the release lever than the first gear train. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the second gear train to have a higher reduction ratio than the first gear train to achieve an optimal torque applied to the release lever for the vehicle door closure design, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results. 

Regarding claim 2, Belmond, in view of Topfer, teaches the vehicle latching assembly of claim 1. Belmond, in view of Topfer is silent to the diameter of the first release gear being the same as the diameter of the second release gear. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a first release gear and second release gear with the same diameter to increase manufacturing efficiency. One of ordinary skill in the art would recognize having the same diameter allows the first and second release gears to use the same axis location, so other components in the vehicle latching assembly would not have to be replaced or rearranged to properly operate with either gear train installed.

Regarding claim 3, Belmond in view of Topfer, teaches the vehicle latching assembly of claim 1. However, Belmond, in view of Topfer, is silent to the first worm being opposite handed with respect to the second worm. It is within the level of ordinary skill in the art to substitute one known element for another to obtain predictable results, configuring the first worm to be opposite handed with respect to the second worm is a simple substitution. See MPEP 2143(I)(B). It is well known and understood in the art that the threads of a wormscrew twist either clockwise (right hand) or anticlockwise (left hand). One of ordinary skill in the art would have a reasonable expectation that reversing the worm threads so the first worm is opposite handed with respect to the second worm would perform the same function and would not affect operation of the device.

Regarding claim 6, Belmond, in view of Topfer, teaches the vehicle latching assembly of claim 1. However, Belmond, in view of Topfer, is silent to using the vehicle latching assembly as a forward vehicle door latching assembly when the first gear train is located in the vehicle latching assembly. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the vehicle latching assembly taught by Belmond, wherein the first gear train is located in the vehicle latching assembly, is capable of being used as a forward vehicle door latching assembly. 

Regarding claim 7, Belmond, in view of Topfer, teaches the vehicle latching assembly of claim 1, wherein the vehicle latching assembly is configured for use as a vehicle door latching assembly (Belmond [0002]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the vehicle latching assembly taught by Belmond, in view of Topfer, wherein the second gear train is located in the vehicle latching assembly, is capable of being used as a vehicle door latching assembly that does not employ user operated mechanical handle to release the latch. 

Regarding claim 8, Belmond, in view of Topfer, teaches the vehicle latching assembly of claim 1, further comprising a motor (Belmond 24 Fig. 3) for driving the first worm or the second worm (Belmond [0027]).

Regarding claim 9, Belmond, in view of Topfer, teaches the vehicle latching assembly of claim 1, wherein the first gear train includes a motor (Belmond 24 Fig. 3).

Regarding claim 10, Belmond, in view of Topfer, teaches the vehicle latching assembly of claim 1, wherein the second gear train includes a motor (Belmond 24 Fig. 3; as discussed above, the first worm and first release gear are replaced with the second worm and second release gear, so the second worm is driven by the motor 24).

Regarding claim 11, Belmond, in view of Topfer, teaches the vehicle latching assembly of claim 1, however, Belmond, in view of Topfer, is silent to the first worm separate from an axis of rotation of the first release gear by a distance that is equal to a distance that separates an axis of rotation of the second worm from an axis of rotation of the second release gear.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use locate the axis of rotation for the first and second release gears in the same place and form the first and second release gears with the same diameter to increase manufacturing efficiency. One of ordinary skill in the art would recognize having the same distance from the axis of rotation to the worm corresponds to having the same radius and axis location, so other components in the vehicle latching assembly would not have to be replaced or rearranged to properly operate with either gear train installed.

Regarding claim 12, Belmond, in view of Topfer, teaches the vehicle latching assembly of claim 1, wherein the first release gear has a cam profile (Belmond 25 Fig. 3) configured to contact a cam profile of the release lever (Belmond 21 Fig. 3; [0027]). 
Belmond, in view of Topfer, does not explicitly teach the second release gear has a cam profile configured to contact a cam profile of the release lever. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cam profile on the second release gear, similar to the first release gear, configured to contact the cam profile of the release lever in order to actuate the release lever and properly operate the device disclosed by Belmond (Belmond [0027]). 

Regarding claim 13, Belmond in view of Topfer, teaches the vehicle latching assembly of claim 1. However, Belmond, in view of Topfer, is silent to the diameter of the first release gear being the same as a diameter of the second release gear and the first worm being opposite handed with respect to the second worm.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a first release gear and second release gear with the same diameter so the first and second release gear can use a common axis for increasing manufacturing efficiency and so other components of the vehicle latching assembly do not have to be replaced or rearranged to accommodate each gear train.
It is well known and understood in the art that the threads of a wormscrew twist either clockwise (right hand) or anticlockwise (left hand). It is within the level of ordinary skill in the art to substitute one known element for another to obtain predictable results, configuring the first worm to be opposite handed with respect to the second worm is a simple substitution. See MPEP 2143(I)(B). One of ordinary skill in the art would have a reasonable expectation that selecting a first worm that is opposite handed with respect to the second worm would perform the same function and would not affect operation of the device taught by Belmond, in view of Topfer.

 Regarding claim 15, Belmond discloses a method for providing a vehicle latching assembly for either a front door or a rear door, comprising:
installing one of a first gear train (31, 26 Fig. 1) or a second gear train ([0027]-[0028]: replacing the toothed ring and varying the reduction ratio corresponds to installing a second gear train) into a housing of the vehicle latching assembly ([0042]: lock case) for actuating a release lever of the vehicle latching assembly ([0027]), the first gear train includes a first pinion (31 Fig. 3) and a first release gear (26 Fig. 3), wherein the first pinion of the first gear train meshingly engages the first release gear when the first gear train is installed in the housing ([0027]).
	Belmond teaches a first pinion (31 Fig. 3) but is silent to a first worm. One of ordinary skill in the art would recognize that a worm gear (consisting of a worm and worm wheel) performs the same function and operates substantially the same as a pinion and toothed wheel. MPEP 2144.07; see Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.)
Although Belmond suggests as second gear train for actuating the release lever, interchangeable with the first gear train ([0027]: “modify the ratio between the teeth of the pinion and the toothed wheel;” [0028]: “Varying the reduction ration between the pinion 31 and the toothed wheel 26”), Belmond does not explicitly disclose a second gear train for actuating the release lever, the second gear train includes a second worm and a second release gear the second worm meshingly engages the second release gear when the second gear train is installed in the housing, wherein the second gear train when installed in the housing applies a greater amount of force to the release lever than the first gear train when the first gear train is installed in the housing.
	Topfer teaches a known method for providing a vehicle latching assembly for either a front or rear door comprising:
	installing one of a first gear train (10, 11 Fig. 1A, [0025]) or a second gear train (Fig. 2A, [0026]) for actuating a release lever of the vehicle latching assembly ([0030]-[0031]), the first gear train includes a first worm ([0018]: screw) and a first release gear (10 Fig. 1A), wherein the first worm of the first gear train meshingly engages the first release gear when the first gear train is installed (Fig. 1A; [0008]), wherein the second gear train when installed applies a greater amount of force to the release lever than the first gear train when the first gear train is installed ([0042]). 
	Topfer discloses the “torque converter as a whole is interchangeable” ([0017]). However, Topfer does not explicitly disclose the second gear train includes a second worm and a second release gear, wherein the second worm meshingly engages the second release gear. 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that the second gear train includes a second worm and a second release gear, wherein the second worm meshingly engages the second release gear when the second gear train is installed in the housing to achieve an optimal gear ratio for the conditions of the vehicle door closure design and required force (Topfer [0017], [0022]; Belmond [0028]). 
Belmond, in view of Topfer, is silent to the second gear applying a greater amount of force to the release lever than the first gear train. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the second gear train to have a higher reduction ratio than the first gear train to achieve an optimal torque applied to the release lever for the vehicle door closure design, since it has been held that where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.  See, In re Aller, 105 USPQ 233. Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed range or value yields any previously unexpected results. 

Regarding claim 16, Belmond, in view of Topfer, teaches the method of claim 15. Belmond, in view of Topfer, is silent to the diameter of the first release gear being the same as the diameter of the second release gear. However, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a first release gear and second release gear with the same diameter to increase manufacturing efficiency. One of ordinary skill in the art would recognize having the same diameter allows the first and second release gears to use the same axis location, so other components in the vehicle latching assembly would not have to be replaced or rearranged to properly operate with either gear train installed.

Regarding claim 17, Belmond in view of Topfer, teaches the vehicle latching assembly of claim 15, but is silent to the first worm being a 1-lead worm although Belmond teaches modifying the gear ratio to adjust the rotational torque (Belmond [0028]). 
	It is well known in the art that the worm thread and gear teeth are configured to mesh together and the gear ratio can be changed by varying the gear teeth and the worm thread correspondingly for desired torque and speed. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the first worm to be a 1-lead worm as a matter of design choice to achieve the desired gear ratio for optimal torque and speed reduction of the first gear train for the conditions of the vehicle closure design (Topfer [0017], [0022]; Belmond [0028]). Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed value yields any previously unexpected results.

Regarding claim 18, Belmond in view of Topfer, teaches the vehicle latching assembly of claim 15, but is silent to the second worm being a 2-lead worm although Belmond teaches modifying the gear ratio to adjust the rotational torque.
	It is well known in the art that the worm thread and gear teeth are configured to mesh together and the gear ratio can be changed by varying the gear teeth and the worm thread correspondingly for desired torque and speed. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the second worm to be a 2-lead worm as a matter of design choice to achieve the desired gear ratio for optimal torque and speed reduction of the second gear train for the conditions of the vehicle closure design (Topfer [0017], [0022]; Belmond [0028]). Moreover, Applicant should note that nothing of record, nor known in the art, suggests that using the specific claimed value yields any previously unexpected results.

Regarding claim 20, Belmond, in view of Topfer, teaches the method of claim 15, wherein the first gear train and the second gear train includes a motor (Belmond 24 Fig. 3).

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Belmond et al., US Pub. 2006/0103143, in view of Topfer et al., US Pub. 2016/0003331 as applied to claims 1 and 15 above, and further in view of Deeg et al., DE 102013020423 A1 [hereinafter: Deeg], references to the attached machine translation.

Regarding claim 5, Belmond, in view of Topfer, teaches the vehicle latching assembly of claim 1, but does not explicitly disclose the first worm is configured to rotate the first release gear at a speed that is greater than a speed at which the second worm is configured to rotate the second release gear. 
One of ordinary skill in the art would understand that modifying the ratio between the worm and release gear would result in a change in speed and torque and recognize configuring the first gear train to have a lower ratio than the second gear train would result in the first release gear being driven at a higher speed than the second release gear, as evidenced by Deeg (Deeg [0014]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first worm disclosed by Belmond, in view of Topfer, to rotate the first release gear at a speed that is greater than a speed the second worm is configured to rotate the second release gear to achieve the desired torque and actuation speed of the release lever.

Regarding claim 19, Belmond, in view of Topfer, teaches the method of claim 15, but does not explicitly disclose the first worm is configured to rotate the first release gear at a speed that is greater than a speed which the second worm rotates the second release gear. 
One of ordinary skill in the art would understand that modifying the ratio between the worm and release gear would result in a change in speed and torque and recognize configuring the first gear train to have a lower ratio than the second gear train would result in the first release gear being driven at a higher speed than the second release gear, as evidenced by Deeg (Deeg [0014]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to configure the first worm disclosed by Belmond, in view of Topfer, to rotate the first release gear at a speed that is greater than a speed the second worm is configured to rotate the second release gear to achieve the desired rotational torque and actuation speed of the release lever.

Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the references of record show some features similar to those of Applicant’s device, the prior art fails to teach or make obvious the invention of claims 4 and 14.
Regarding claim 4, Belmond in view of Topfer, teaches the vehicle latching assembly of claim 1 but is silent to the first worm being a left handed 1-lead worm and the second worm being a right handed 2-lead worm. Belmond teaches modifying the gear ratio to adjust the rotational torque and it is well known in the art that the worm thread and gear teeth are configured to mesh together and the gear ratio can be changed by using a gear with less teeth and a correspondingly wider worm thread to increase torque. However, the examiner can find no motivation in the art to specifically configure the first worm to be a 1-lead worm and the second worm to be a 2-lead worm without use of impermissible hindsight. It is noted that a 2-lead worm is interpreted in light of the disclosure as having a lead two times as long as a 1-lead worm. 
Regarding claim 14, Belmond in view of Topfer, teaches the vehicle latching assembly of claim 13 but is silent to the first worm being a 1-lead worm and the second worm being a 2-lead worm. Belmond teaches modifying the gear ratio to adjust the rotational torque and it is well known in the art that the worm thread and gear teeth are configured to mesh together and the gear ratio can be changed by using a gear with less teeth and a correspondingly wider worm thread to increase torque. However, the examiner can find no motivation in the art to specifically configure the first worm to be a 1-lead worm and the second worm to be a 2-lead worm without use of impermissible hindsight. It is noted that a 2-lead worm is interpreted in light of the disclosure as having a lead two times as long as a 1-lead worm. 

Response to Arguments
Regarding the objections to the specification, Applicant’s arguments have been fully considered and are not persuasive. As noted above, the objection to the specification is maintained because paragraphs [0042], [0051], [0054] remain inconsistent. 

Applicant’s arguments with respect to the objections to claims 1, 15, and 19 have been fully considered and are persuasive.  The objections to claims 1, 15, and 19 have been withdrawn. 

Applicant’s arguments, regarding the objections and rejections to claims 4 and 14 have been fully considered and are persuasive. The examiner thanks Mr. Christopher Boehm for clarifying the 2-lead worm is intended to refer to a worm with thicker threads (or greater pitch) compared to the 1-lead worm rather than a double start worm with the same pitch of the thread. The objections and rejections to claims 4 and 14 are withdrawn.

Applicant’s arguments with respect to the rejections under 112(b) of claims 1-14 and 17-18 have been fully considered and are persuasive.  The objections to rejections under 112(b) have been withdrawn.

Applicant's arguments, on pg. 6, with respect to the rejections of claims 1-3, 5-13, 15-20 under 103 have been fully considered but they are not persuasive. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the latch assembly can be converted into a front door latch or a rear door latch) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Gail Brown whose telephone number is (571)272-5463. The examiner can normally be reached Monday-Friday, 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.G.B./Examiner, Art Unit 3675                                                                                                                                                                                                        /KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675